UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 11, 2010 HEARTLAND EXPRESS, INC. (Exact name of registrant as specified in its charter) Nevada 000-15087 93-0926999 (State of other Jurisdiction (Commission (IRS Employer of Incorporation) File Number) Identification No.) ,NORTH LIBERTY, IA (Address of Principal Executive Offices) (Zip Code) (319) 626-3600 Registrant’s Telephone Number (including area code): Item 8.01.OTHER EVENTS On March 11, 2010, Heartland Express, Inc. (the “Company”) announced the declaration of a quarterly cash dividend.A copy of the press release issued by the Company is attached as Exhibit 99.1. Item 9.01.FINANCIAL STATEMENTS AND EXHIBITS (c)Exhibits The Exhibit listed on the Exhibit Index accompanying Form 8-K is furnished herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned thereunto duly authorized. HEARTLAND EXPRESS, INC. Date: March 11, 2010 BY:/s/John P. Cosaert John P. Cosaert Vice-President Finance and Treasurer EXHIBIT INDEX EXHIBIT NUMBER EXHIBIT DESCRIPTION Press release issued by the Company on March 11, 2010, announcing the declaration of a quarterly cash dividend. Thursday, March 11, 2010, For Immediate Release Press Release Heartland Express, Inc. Declares Regular Quarterly Dividend NORTH LIBERTY, IOWA –March 11, 2010 – Heartland Express, Inc. (Nasdaq: HTLD) The Board of Directors of Heartland Express, Inc. announced today the declaration of a regular quarterly cash dividend. The $0.02 per share dividend will be paid on April 6, 2010 to shareholders of record at the close of business on March 25, 2010.A total of approximately $1.8 million will be paid on the Company’s 90.7 million outstanding shares of common stock. Heartland Express, Inc. implemented a quarterly cash dividend program in the third quarter of 2003.This is the Company’s twenty-seventh consecutive quarterly cash dividend. The press release may contain forward-looking statements, which are based on information currently available.These statements and assumptions involve certain risks and uncertainties.Actual events may differ from these expectations as specified from time to time in filings with the Securities and Exchange Commission.The Company assumes no obligation to update any forward-looking statement to the extent it becomes aware that it will not be achieved for any reason. For further information contact Michael J. Gerdin, President John P. Cosaert, ExecVP; CFO Heartland Express, Inc. 319-626-3600
